                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK



LOUIS MILBURN, et al.,                          Case No. 79-cv-5077 (LP)
               Plaintiffs,
v.                                                    NOTICE OF WITHDRAWAL
                                                     OF APPEARANCE AND ORDER
HENRY DOGIN, et al.,

               Defendants.

       TO THE CLERK OF THE COURT AND ALL PARTIES OF RECORD:

       PLEASE TAKE NOTICE that pursuant to Local Rule 1.4 and the Order of this Court

dated June 30, 2021 (Dkt. # 598), I, David A. Kotler, hereby respectfully withdraw my

appearance as counsel for the plaintiff class in the above-entitled action and request removal

from service of any further pleadings in connection with the above-captioned matter.

       The plaintiff class are now being represented by attorneys from the Law Office of Amy

Jane Agnew, P.C., and Wachtell, Lipton, Rosen & Katz in this matter and my withdrawal will

not affect any deadlines or cause any delay in this matter.

Dated: New York, New York
       July 13, 2021
                                                  DECHERT LLP


                                                  By: /s/ David A. Kotler
                                                       David A. Kotler
                                                  david.kotler@dechert.com
                                                  1095 Avenue of the Americas
                                                  New York, New York 10036-6797
                                                  Tel.:(212) 698-3500


SO ORDERED
   ORD
    RD
     DERED

____________________________                        Dated:         July 14, 2021
Hon. Loretta A
Hon          A. Preska
                                                                   New York, New York
United State District Judge
